STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0505
VERSUS

LACAL LUCKY WILSON AUGUST 2, 2022
In Re: Lacal Lucky Wilson, applying for supervisory writs,

22nd Judicial District Court, Parish of St. Tammany,
No. 374,567.

 

BEFORE : MCDONALD, THERIOT, AND CHUTZ, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the bill of information, the habitual offender bill of
information, the commitment order, all pertinent minute entries
and/or transcripts, and any other portions of the district court

record that might support the claims raised in the writ
application.

MRT

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT